DETAILED ACTION
In response to the Amendments filed on November 14, 2022, claims 1, 8, 13, and 18 are amended; and claims 28 and 29 are newly added. Currently, claims 1, 3-20, and 22-29 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that “one or more abnormal movement symptoms of Parkinson’s disease” in the amended claims are interpreted as referring to the symptoms of tremors, freezing onset, dystonia, gait abnormalities, and/or dyskinesia (instant [00121]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 10-16, 18, 20, 22, 25, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida (US Pat. No. 9,314,190 B1) in view of Goetz (US Pub. No. 2010/0265072 A1).
Claim 1. Giuffrida discloses an intelligent drug delivery system (Fig. 11) comprising: 
a device body (i.e., body of external sensor module 50 of Fig. 11, see col. 11, lines 64 until col. 12, line 45 for additional details regarding external sensor module 50); 
an accelerometer sensor (col. 11, lines 65-66; i.e., three orthogonal accelerometer contained by external sensor module 50 for Fig. 11) arranged in or on the device body and configured to output multi-axis motion data based on detected multi-axis motion and acceleration (col. 12, lines 21-26 and 34-36); 
a gyroscopic pitch sensor (col. 11, line 66 for Fig. 11) arranged in or on the device body and configured to output orientation data based on detected orientation (col. 12, lines 21-34); 
a controller (64) in communication with the accelerometer sensor and the gyroscopic pitch sensor (col. 12, lines 4-26, particularly, lines 16-17; see also col. 13, lines 3-29 for additional details regarding transceiver module 64 which comprises microprocessor 70), the controller being arranged to be worn by the user (Fig. 11); 
wherein, based on the multi-axis motion data and/or the orientation data, the controller is configured to determine positional movements of the device body, a multi-axial speed and acceleration of movement of the device body, linger times of the device body, and/or a multi-axial cadence of movement of the device body (col. 12, lines 16-26); 
wherein the controller is configured to generate a pump instruction signal (col. 28, lines 43-53) based on the determined multi-axial movement of the device body, multi-axial speed and acceleration of the device body, the linger times of the device body, and/or the multi-axial cadence of movement of the device body (i.e., subject’s movement data), the pump instruction signal including an instruction to change or suspend a delivery rate of a pharmacological material (col. 28 , lines 51-52; i.e., via activating or deactivating the actuator to release medication); 
wherein the pharmacological material is configured to treat one or more abnormal movement symptoms of Parkinson's disease (col. 9, lines 4-32; i.e., since the devices, systems and methods of the various embodiments of the present invention are used for customizing and monitoring treatment for various types of movement disorders including for Parkinson’s disease, the medication released by drug delivery system of Fig. 11 is capable of treating one or more abnormal movement symptoms of Parkinson’s disease); and 
wherein the controller is configured to determine the dosage to be delivered based on a current physically detected Parkinson’s disease symptom intensity level or range of the user determined by the controller (col. 28, lines 46-53; i.e., since transceiver 64 being connected to the controller uses the preferred treatment protocol to activate and deactivate the actuator to release medication based on the subject’s current movement data physically detected by external sensor module 50 to determine a preferred treatment protocol for the closed loop drug delivery system).
Giuffrida does not explicitly disclose that the instruction to change or suspend the delivery rate of the pharmacological material is for achieving a minimum level of daily dosage of the pharmacological material and that the controller being configured to determine the minimum level of daily dosage based on a current physically detected Parkinson's disease symptom intensity level or range of the user determined by the controller. However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]) comprising a programmer (20) programmed to deliver a daily dose within a boundary so as to deliver a maximum and/or minimum therapeutic agent amounts to be delivered to the patient ([0131]) so that the average daily dose of therapeutic leads to optimal results with minimal side effects ([0187]). Therefore, since Giuffrida and Goetz are both drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Giuffrida with the feature of the instruction to change or suspend the delivery rate of the pharmacological material is for achieving a minimum level of daily dosage of the pharmacological material and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller since Goetz discloses that programming the controller to deliver a daily dose including a minimum therapeutic agent amounts for optimal results with minimal side effects ([0187] of Goetz).
Moreover, since Giuffrida discloses that the controller uses the user’s current movement data detected via external sensor module 50 is used to determine a preferred treatment protocol to thereby release of medication in the closed loop drug delivery system (col. 28, lines 27-53), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified system of Giuffrida in view of Goetz comprises instruction to change or suspend the delivery rate of the pharmacological material is for achieving a minimum level of daily dosage of the pharmacological material and that the controller being configured to determine the minimum level of daily dosage based on the current physically detected Parkinson's disease symptom intensity level or range of the user determined by the controller (col. 28, lines 27-53 of Giuffrida) for optimal results with minimal side effects ([0187] of Goetz).
Claim 3. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 1, wherein Giuffrida further discloses comprising a memory (i.e., memory of computer 76), wherein the controller is configured to store in the memory the multi-axis motion data and the orientation data received by the controller (col. 12, lines 17-22).
Claim 4. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 3, wherein Giuffrida further discloses that computer 76 storing the data from external sensor module 50 (col. 12, lines 16-22) and the closed loop drug delivery system of Fig. 11 being coupled to a central database or database system to determine the preferred treatment protocol (col. 28, lines 44-49) but does not explicitly discloses that the controller continually stores and records that general data relationship between the movement apparatus and the central database the controller continually stores records of positional locations and/or multi-axial positional movements of the device body in the memory as recorded movement data. However, Giuffrida further discloses a general data relationship between the patient worn sensors, a processor, and an adaptive central database wherein the processor can correlate the subject’s continuously recorded movement data with a central database to determine a custom treatment (col. 27, lines 31-56). Moreover, Giuffrida also discloses in Fig. 15 a preferred embodiment for how the current patient data is correlated with the central database (col. 30, lines 23-50) wherein the central database continuously store information to increase the central database’s adaptivity (col. 30, line 50). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Giuffrida in view of Goetz with the feature of the controller continually stores and records that general data relationship between the movement apparatus and the central database the controller continually stores records of positional locations and/or multi-axial positional movements of the device body in the memory as recorded movement data since Giuffrida discloses that continuous recording is a general data relationship such system to determine the customized treatment for the subject (col. 27, lines 31-56).
Claim 5. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 4, wherein Giuffrida further discloses the recorded multi-axis movement data is associated with relevant metadata (i.e., time of data acquisition via data acquisition timers, see col. 14, lines 36-53).
Claims 6 and 7. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 5, wherein Giuffrida further discloses the closed loop drug delivery system being coupled to a central database (col. 28, lines 45-46) including treatment history, sensor data, and treatment protocols (col. 29, line 52 until col. 30, line 22, Fig. 14b), but does not explicitly disclose that the metadata comprises information about the brand and/or type of the pharmacological drug (as per claim 6) and information about the strength of the pharmacological drug (as per claim 7). However, Goetz further discloses that the system comprises programmer 20 and memory for storing patient therapy data in session histories ([0041]) including the drug name and concentration ([0042]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Giuffrida in view of Goetz with the feature of the metadata comprises information about the brand and/or type of the pharmacological drug (as per claim 6) and information about the strength of the pharmacological drug (as per claim 7) as disclosed by Goetz so as to provide information for improving drug delivery for future sessions such as allowing for clinician reviews and patient feedback ([0132], [0138] of Goetz).
Claim 10. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 4, wherein Giuffrida further discloses the recorded movement data being correlated with associated metadata (i.e., time of data acquisition via data acquisition timers, see col. 14, lines 36-53) but does not explicitly disclose that the recorded movement data and associated metadata is configured to be remotely accessed by a clinician remote computer for the system of Fig. 11. However, Giuffrida further discloses a general data relationship between patient worn sensors, a processor, and an adaptive central database in Fig. 9 where a remote third party such as a clinician 520 may access the recorded movement data and the associated metadata. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Giuffrida in view of Goetz with the feature of the recorded movement data and associated metadata is configured to be remotely accessed by a clinician remote computer as disclosed by Giuffrida in order to allow for clinician review of the customized treatment (col. 27, lines 31-56) and also for ensuring that the trained algorithm is within desired success criteria (col. 25, line 11 until col. 26, line 65, particularly col. 26, lines 35-46 for success criteria).
Claim 11. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 10, wherein Giuffrida further discloses that the pump instruction signal is configured to be modified by the clinician remote computer (col. 27, lines 31-56; i.e., to ensure that the custom treatment is appropriate, see also col. 25, line 11 until col. 26, line 65, particularly col. 26, lines 35-46 for success criteria).
Claim 12. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 4, wherein Giuffrida further discloses that the controller being part of a closed loop delivery system (col. 28, lines 27-28) and in communication with the central database or database system (col. 28, line 45-46), but does not explicitly disclose that the controller continually stores records the delivery rate and changes to the delivery rate in the memory as drug delivery data. However, Giuffrida further discloses a general data relationship between the patient worn sensors, a processor, and an adaptive central database wherein the processor can correlate the subject’s continuously recorded movement data with a central database to determine a custom treatment (col. 27, lines 31-56). Moreover, Giuffrida discloses in Fig. 15 a preferred embodiment for how the current patient data is correlated with the central database (col. 30, lines 23-50) wherein the central database continuously store information to increase the central database’s adaptivity (col. 30, line 50) including treatment history and subject diary information (col. 30, lines 30-37). Therefore, even if the drug delivery data is not one of the disclosed inputs, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Giuffrida in view of Goetz with the feature of the controller continually stores records the delivery rate and changes to the delivery rate in the memory as drug delivery data so as to determine the more appropriate customized treatment protocol to control the release medication to the patient of the closed loop drug delivery system (col. 28, lines 51-53 and col. 30, lines 23-50 of Giuffrida).
Claim 13. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 12, but does not further disclose that the recorded movement data and the drug delivery data is configured to be remotely accessed by a clinician remote computer for the system of Fig. 11. However, Giuffrida further discloses a general data relationship between patient worn sensors, a processor, and an adaptive central database in Fig. 9 where a remote third party such as a clinician 520 may access the recorded movement data and the associated metadata. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Giuffrida in view of Goetz with the feature of the recorded movement data and the drug delivery data being configured to be remotely accessed by a clinician remote computer as disclosed by Giuffrida in order to allow for clinician review of the customized treatment (col. 27, lines 31-56) and also for ensuring that the trained algorithm is within desired success criteria (col. 25, line 11 until col. 26, line 65, particularly col. 26, lines 35-46 for success criteria).
Claim 14. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 13, wherein Giuffrida further discloses that the pump instruction signal is configured to be modified by the clinician remote computer (col. 27, lines 31-56; i.e., to ensure that the custom treatment is appropriate, see also col. 25, line 11 until col. 26, line 65, particularly col. 26, lines 35-46 for success criteria).
Claim 15. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 1, wherein Giuffrida further discloses that the controller is configured to generate pump instruction in accordance with the preferred treatment protocol (col. 28, lines 43-53) depending on the sensed patient condition (col. 28, lines 35-37), but does not explicitly disclose that the controller is configured to generate the pump instruction signal to reduce the delivery rate of the pharmacological material for a predetermined amount of time, wherein the controller is configured to determine whether there are any multi-axial changes in frequency and/or intensity in speed of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body during the predetermined amount of time compared to movement recorded prior to the predetermined amount of time, and wherein, if the changes are above a predetermined threshold, the controller is configured to generate a new pump instruction signal to restore the delivery rate of the pharmacological material to the delivery rate prior to the reduction.  However, it is noted that these steps appear to depend on the Parkinson’s disease patient’s specific condition and treatment plan. Moreover, Goetz further discloses analyzing session history information to better decide how to configure future session including a minimum dosing based on historical values including patient condition and response to the therapy for each respective session history ([0054]) including analyzing infusion pattern of earlier therapy sessions to determine whether optimal results with minimal side effects were achieved ([0187]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Giuffrida in view of Goetz with the claimed steps so that an appropriate amount of pharmacological material is delivered depending on the particular treatment requirement and the patient’s condition so as to release medicament in accordance with the preferred treatment protocol and patient’s sensed condition (col. 28, lines 35-37 and 45-53 of Giuffrida) and for achieving optimal results with minimal side effects ([0187] of Goetz).
Claim 16. Giuffrida in view of Goetz discloses intelligent drug delivery system according to claim 1, wherein Giuffrida further discloses a closed loop drug delivery system (col. 28, lines 27-29), but does not explicitly discloses that the controller is configured to calculate instant pharmacological circulation levels for a selected time period and compare the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison. However, Goetz further discloses that session history data comprising total amount of drug administered to the patient during a therapy session for improving future sessions ([0054]) including that the processor being configured to calculate pharmacological circulation levels for a selected time period ([0054]; i.e., in order to acquire total amount of drug administered to the patient during a therapy session for the session history) and to compare the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison ([0054]; i.e., clinician review of data from prior therapy sessions to improve future sessions). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the system of Giuffrida in view of Goetz with the feature of with the controller is configured to calculate instant pharmacological circulation levels for a selected time period and compare the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison as disclosed by Goetz for improving subsequent treatment sessions ([0054] of Goetz).
Claim 22. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 1, wherein Giuffrida further discloses comprising a wrist wearable device body (i.e., lightweight plastic housing) is a wearable device (i.e., worn on the subject’s wrist) configured to be worn on a wrist of the user, wherein the wrist wearable device body comprises: a wrist accelerometer sensor arranged in or on the wrist wearable device body and configured to output wrist multi-axis motion data based on detected multi-axis motion and acceleration; a wrist gyroscopic pitch sensor arranged in or on the wrist wearable device body and configured to output wrist orientation data based on detected orientation (col. 12, lines 42-45; i.e., since the external sensor module comprising the accelerometer and the gyroscope, see col. 11, line 64 until col. 12, line 2,  when the external sensor module is worn on the wrist, see col. 12, line 44, the external sensor module is a wrist sensor module and the accelerometer and the gyroscope of the external sensor module are wrist accelerometer and gyroscope). Moreover, since Giuffrida discloses that the controller controlling release of medication based on the signal from the sensor module 50 (col. 28, lines 27-53), it follows that when the sensor module is worn on the wrist, the controller is configured to generate the pump instruction signal based further on the wrist multi-axis motion data and/or the wrist orientation data.
Claim 25. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 1, wherein the controller of Giuffrida in view of Goetz is configured to determine the minimum level of daily dosage further based on user historical recorded data that indicates a reaction or lack of reaction to earlier delivery rate changes or suspensions of the pharmacological material for the user, since Giuffrida discloses that the controller being configured to determine the treatment protocol based on the movement disorder data and historical recorded data in the central database in order to determine the preferred treatment protocol (Fig. 14b and col. 29, line 52 until col. 30, line 22).
Claim 27. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 1, wherein the controller of Giuffrida in view of Goetz is configured to dynamically adjust the minimum level of daily dosage, without user input, based on the multi-axial motion data and/or orientation data (i.e., since Giuffrida discloses that transceiver module 64 transfer movement data to a trained algorithm to correlate with a central database for determining the preferred treatment protocol for the subject, see col. 28, lines 43-53, and wherein the correlating current patient data for determining the patient customized treatment protocol is dynamically adjusted, see col. 30, lines 23-50).

Claim 18. Giuffrida discloses an intelligent drug delivery system (Fig. 12) comprising: 
a first device body (i.e., housing of one of the sensors 531-536) and a second device body (i.e., housing of another one of the sensors 531-536); 
a first accelerometer sensor arranged in or on the first device body and configured to output first motion data based on detected motion, and a second accelerometer sensor arranged in or on the second device body and configured to output second motion data based on detected motion (col. 28, line 57);
a first gyroscopic pitch sensor arranged in or on the first device body and configured to output first orientation data based on detected orientation, and a second gyroscopic pitch sensor arranged in or on the second device body and configured to output second orientation data based on detected orientation (col. 28, line 58); 
a controller (537,538) in communication with the first accelerometer sensor, the second accelerometer sensor, the first gyroscopic pitch sensor, and the second gyroscopic pitch sensor (col. 29, lines 4-7), the controller being arranged to be worn by a user (Fig. 12) (i.e., since transceiver unit 537,538 and transceiver module 64 are both transceivers for receiving and sending movement data from sensor units to an external processing unit, it follows that transceiver unit 537,538 also comprises a microprocessor for controlling the entire process as disclosed for transceiver module 64 in col. 12, lines 16-17 and col. 13, lines 4-14); 
wherein the controller is configured to determine positional locations of the first and second device bodies, a speed of the first and second device bodies, linger times of the first and second device bodies, and/or a cadence of movement of the first and second device bodies (col. 29; lines 4-7; i.e., movement data of the respective body part on which the sensor is worn comprises at least positional locations); 
wherein the controller is configured to generate a pump instruction signal based on the first motion data, the first orientation data, the second motion data and/or the second orientation data, the pump instruction signal (col. 29, lines 12-20; i.e., since transceivers 537,538 transmit the data to a processor of external processing unit 539 to generate input to control a treatment device); 
wherein the pharmacological material is configured to treat one or more abnormal movement symptoms of Parkinson's disease (col. 9, lines 4-32; i.e., since the devices, systems and methods of the various embodiments of the present invention are used for customizing and monitoring treatment for various types of movement disorders including for Parkinson’s disease, the medication released by drug delivery system of Fig. 12 is capable of treating one or more abnormal movement symptoms of Parkinson’s disease);
wherein the controller is configured to treatment based on a current physically detected Parkinson's disease symptom intensity level or range of the user determined by the controller (col. 29, lines 12-20).
First, even if the disclosure of transceiver unit 537,538 and transceiver module 64 being similar transceivers as explained above, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify transceiver unit 537,538 with the feature of a microprocessor for performing the processes required to be performed by the transceiver unit as disclosed for transceiver module 64 (col. 12, lines 4-17 and col. 13, lines 4-14). Therefore, one of ordinary skill in the art would have known to make transceiver unit 537,538 of Giuffrida with a microprocessor for performing the processes required to be performed by transceiver unit 537,538.
Second, although Giuffrida does not explicitly disclose that the sensor units of the embodiment of Fig. 12 comprises that the accelerometer being a multi-axial accelerometer to provide multi-axial motion data or that the gyroscope being a multi-axial gyroscope to provide multi-axial orientation data so as to allow the controller to determine multi-axial positional locations, or cadence of the multi-axial movement, Giuffrida discloses that the details of the accelerometers and gyroscopes are further described on col. 28, lines 58-59. In particular, Giuffrida further discloses that the sensor module may comprise three orthogonal accelerometers and three orthogonal gyroscopes to determine the movement of the user in each of the orthogonal axes (col. 12, lines 64-66; col. 12, lines 21-24) wherein the motion sensors may be worn around various body parts of the user including the parts illustrated in Fig. 12 (col. 12, lines 41-45). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the embodiment of Fig. 12 comprises multi-axial accelerometers to provide multi-axial motion data and multi-axial gyroscopes to provide multi-axial orientation data so as to allow the controller to determine multi-axial movement data as described in (col. 12, lines 64-66; col. 12, lines 21-24 and 41-45).
Giuffrida also does not explicitly disclose that the pump instruction signal including an instruction to change or suspend a delivery rate of a pharmacological material to achieve a minimum level of daily dosage of the pharmacological material; and wherein the controller is configured to determine the minimum level of daily dosage based on a current physically detected Parkinson's disease symptom intensity level or range of the user determined by the controller. However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]) comprising a programmer (20) programmed to deliver a daily dose within a boundary so as to deliver a maximum and/or minimum therapeutic agent amounts to be delivered to the patient ([0131]) so that the average daily dose of therapeutic leads to optimal results with minimal side effects ([0187]). Therefore, since Giuffrida and Goetz are both drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Giuffrida with the feature of the instruction to change or suspend the delivery rate of the pharmacological material is for achieving a minimum level of daily dosage of the pharmacological material and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller since Goetz discloses that programming the controller to deliver a daily dose including a minimum therapeutic agent amounts for optimal results with minimal side effects ([0187] of Goetz).
Moreover, since Giuffrida discloses that the controller uses the user’s current movement data detected via the sensors units worn by the user is used to determine a customized treatment to control an automated medicine delivery (col. 29, lines 4-20), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified system of Giuffrida in view of Goetz comprises instruction to change or suspend the delivery rate of the pharmacological material is for achieving a minimum level of daily dosage of the pharmacological material and that the controller being configured to determine the minimum level of daily dosage based on the current physically detected Parkinson's disease symptom intensity level or range of the user determined by the controller (col. 29, lines 4-20 of Giuffrida) for optimal results with minimal side effects ([0187] of Goetz).
Claim 20. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 19, wherein Giuffrida further discloses comprising a multi-axis body sensor, configured to be worn on the body of the user (i.e., another one of the wearable sensor units comprising the multi-axial accelerometer and gyroscopes as explained above).
Claim 26. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 18, wherein the controller of Giuffrida in view of Goetz is configured to determine the minimum level of daily dosage further based on user historical recorded data that indicates a reaction or lack of reaction to earlier delivery rate changes or suspensions of the pharmacological material for the user, since Giuffrida discloses that the controller being configured to determine the treatment protocol based on the movement disorder data and historical recorded data in the central database in order to determine the preferred treatment protocol (Fig. 14b and col. 29, line 52 until col. 30, line 22) wherein the reaction or lack of reaction to an earlier delivery rate change or suspension is recorded in the central database.
Claim 26. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 18, wherein the controller of Giuffrida in view of Goetz is configured to dynamically adjust the minimum level of daily dosage, without user input, based on the multi-axial motion data and/or orientation data (i.e., since Giuffrida discloses that transceiver unit 537,538 transfer movement data to an external processing unit which feeds the data into a trained algorithm correlated with a central database to output a patient customized treatment, see col. 29, lines 7-20, and wherein the correlating current patient data for determining the patient customized treatment protocol is dynamically adjusted, see col. 30, lines 23-50).

Claims 8, 9, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida (US Pat. No. 9,314,190 B1) in view of Goetz (US Pub. No. 2010/0265072 A1) further in view of Shor (US Pub. No. 2019/0009019 A1).
Claim 8. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 5, wherein Giuffrida also discloses in Fig. 15 a preferred embodiment for a neural network algorithm for correlating the current patient data with the central database to provide a patient customized treatment protocol (col. 30, lines 23-50) including subject data 706 inputs that comprises recorded movement and diary information (col. 30, line 50), but does not further disclose that the data is analyzed to determine the state of a lifestyle activity level of a user or an indication or determination as to whether the user is awake or asleep.
However, it is noted that Shor also discloses an intelligent drug delivery system comprising: 
a device body (i.e., body of device 100); 
movement sensors including accelerometer and gyroscope arranged on device 100; and 
a controller (116) configured to generate pump instruction signal based on the determined movement of the device body based on the motion and orientation data from the movement sensor ([0202]-[0203]); 
wherein the pump instruction signal comprises instruction to change or suspend the delivery rate of a pharmacological material configured to treat one or more abnormal movement symptoms of Parkinson’s disease ([0203], [0209]). 
Shor further discloses that the device comprising multiple various sensors providing data control unit 116 for determining patient condition in order to control the delivery of medicament to maintain a desired medicament level based on the closed loop feedback system with custom delivery profile ([0200]-[0212], see in particular [0203] and [0209]), wherein the various sensors include a sensor for indicating a sleep condition or stage of the user ([0208]) via which, control unit 116 controls drug delivery based on the patient’s sleep schedule ([0209]-[0212]). Therefore, since both Giuffrida in view of Goetz and Shor are drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Giuffrida in view of Goetz with the feature of additional sensors such as a sensor for indicating sleep condition or stage of the user and that the controller analyzing data from these sensors to determine patient condition for controlling drug delivery as disclosed by Shor so as to allow for custom delivery profile to a patient with Parkinson’s disease ([0208]-[0212]) and since such information would be considered a type of subject data that helps to optimize the patient customized treatment protocol (col. 30, lines 33-37 of Giuffrida). Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified system of Giuffrida in view of Goetz and Shor discloses that the data being analyzed to determine the state of a lifestyle activity of the user or an indication or determination as to whether the user is awake or asleep.
Claim 9. Giuffrida discloses the intelligent drug delivery system according to claim 4, wherein Giuffrida further discloses that the recorded movement data is linked to metadata information (i.e., time of data acquisition via data acquisition timers, see col. 14, lines 36-53), but does not further disclose that the metadata information comprises a calculated level of the pharmacological material circulating in the user contemporaneous with the recorded movement data. However, it is noted that Shor further discloses that the device comprises sensors for tracking medical data including the amount or concentration of the medicament in circulating in the user ([0200]) and that control unit 116 receive signals from the various sensors including signal from movement sensor to control medicament delivery in order to achieve the desired movement characteristics ([0202]-[0203]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Giuffrida in view of Goetz with the feature of sensors for tracking medical data including the amount or concentration of the medicament in circulating in the user as disclosed by Shor so as to provide additional patient information to achieve a more customized treatment profile (col. 30, lines 35-42 of Giuffrida). Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified system of Giuffrida in view of Goetz and Shor discloses that the metadata information comprises a calculated level of the pharmacological material circulating in the user contemporaneous with the recorded movement data.
Claim 19. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 18, wherein Giuffrida further discloses that the second multi-axial device body is configured to be worn on a wrist of the user (col. 12, lines 39-45, particularly line 44 of Giuffrida) and an automated medicine delivery device (col. 29, lines 19-20) but does not further disclose that the first multi-axial device body comprises a pump configured to deliver the pharmacological material to the user.
However, Shor further discloses that device 100 with movement sensors further comprises a pump (108) arranged in device 100 for releasing medication from reservoir 106 ([0125]) wherein device 100 is controlled by control unit 116 in accordance to data from the movement sensor on device 100 to deliver the medication in a closed loop feedback system ([0203]). Therefore, since both Giuffrida in view of Goetz and Shor are drawn to drug delivery for treating Parkinson’s disease with an automated medicine delivery device (col. 28, line 54 until col. 29, line 20 of Giuffrida and [0203] of Shor), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to the automated medicine delivery device of the embodiment of Fig. 12 of Giuffrida with pump device 100 of  Shor since such modification would be simple substitution of one known element (i.e., automated medicine delivery device of the embodiment of Fig. 12 of Giuffrida) for another (i.e., pump device 100 of Shor) to obtain predictable results (i.e., delivering medicament for treating Parkinson’s disease based on movement sensor data), see MPEP 2143(I)(B) for additional details.
Claim 27. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 22, wherein Giuffrida further discloses comprising a pump (i.e., actuator of the closed loop drug delivery system), wherein the pump is configured to deliver the pharmacological material to the user (col. 28, lines 53-54), but does not explicitly disclose that the pump is arranged in or on the device body. However, Shor further discloses a pump (108) arranged in device 100 for releasing medication from reservoir 106 ([0125]) and that device 100 containing medication to treat Parkinson’s disease ([0200]) and being controlled by control unit 116 to deliver the medication in a closed loop feedback system ([0203]). Therefore, since both Giuffrida in view of Goetz and  Shor are drawn to drug delivery for treating Parkinson’s disease with a pump in a closed loop drug delivery system (col. 28, lines 27-53 of Giuffrida and [0203] of  Shor), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify implantable drug delivery means including reservoir 170, actuator of Fig. 11 with the features of an external drug delivery means such as a patch pump 100 of  Shor attachable to the patient’s skin since such modification would be considered a simple substitution of one known element (i.e., implantable drug delivery means of Giuffrida) for another (i.e., external drug delivery means of Shor) to obtain predictable results (delivering medication for treating Parkinson’s disease in a closed loop system), see MPEP 2143(I)(B) for additional details.	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida (US Pat. No. 9,314,190 B1) in view of Goetz (US Pub. No. 2010/0265072 A1) further in view of Stahmann (US Pub. No. 2016/0374597 A1).
Claim 17. Giuffrida in view of Goetz discloses the intelligent drug delivery system according to claim 1, wherein Giuffrida further single-axis, dual-axis, or 3-axis accelerometers (col. 11, lines 64-66, see also Figs. 2a-2c, col. 10, line 41 until col. 11, line 57 for accelerometer details) but does not explicitly disclose that the  accelerometer sensor is a minimum six-axis accelerometer sensor. However, it is noted that the instant disclosure does not provide criticality for the claimed range and it is known in the art that the greater number of axis provide more accurate measurements. Moreover, Stahmann also discloses a drug delivery system comprising posture sensors for differentiating between patient postures ([0074]), wherein the posture sensors may be a 3-axis or 6-axis accelerometer ([0074]). Therefore, since both Giuffrida in view of Goetz and Stahmann are drawn to drug delivery systems with an accelerometer for differentiating motion of a patient, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Giuffrida in view of Goetz with the feature of the  accelerometer sensor being a minimum six-axis accelerometer sensor since a greater number of axis would allow for more accurate measurements and also since Stahmann discloses that a three-axis and a six-axis accelerometer are both known to be suitable posture sensors for a drug delivery system ([0074] of Stahmann). Moreover, such modification would also be considered a simple substitution of one known element (i.e., three-axis accelerometer of Giuffrida similar to that of Stahmann) for another (i.e., six-axis accelerometer of Stahmann) to obtain predictable results (i.e., determining posture), see MPEP 2143(I)(B) for additional details.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida (US Pat. No. 9,314,190 B1) in view of Goetz (US Pub. No. 2010/0265072 A1) further in view of Chiang (US Pub. No. 2011/0098676 A1).
Claims 23 and 24. Giuffrida in view of Goetz discloses the intelligent drug delivery systems according to respective claims 1 and 18, wherein the controller of Giuffrida in view of Goetz is configured to adjust delivery of the pharmacological material based on the determined multi-axial movement of the device body, multi-axial speed and acceleration of the device body, the linger times of the device body, and/or the multi-axial cadence of movement of the device body in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson's disease symptom intensity level or range determined by the controller, see above for additional details. 
While Giuffrida discloses that the system and method provide for pharmaceutical parameters such as drug titrations, doses and times (col. 4, lines 19-21) and that the system is a closed loop drug delivery system (col. 28, lines 27-28), Giuffrida does not explicitly disclose that the controller being configured to adjust delivery of the pharmacological material by adjusting the delivery rate of a basal rate of delivery of the pharmacological material. However, Chiang also discloses a drug delivery device for treating Parkinson’s disease ([0108], [0111]) comprising control means for controlling medication delivery ([0027]), wherein Chiang further discloses that it is advantageous for the device to provide continuous delivery of medication instead of a bolus dosing to reduce the need for additional medication and minimize dyskinetic events, “off” states, and other side effects ([0111]). Therefore, since Giuffrida in view of Goetz and Chiang are both drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Giuffrida in view of Goetz with the feature of delivering a continuous infusion of medication as disclosed by Chiang for reducing the need for additional medication and minimizing dyskinetic events, “off” states, and other side effects ([0111] of Chiang).


Response to Arguments
With respect to the previous claim objections, the amendments to the claims are considered sufficient to clarifying the previous informalities. Therefore, the previous objections to the claims are hereby withdrawn.

Applicant's arguments filed on November 14, 2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pgs. 10-11, it is noted that Giuffrida explicitly discloses that both transceiver module 64 and transceiver unit 537, 538 being arranged to be worn by a user (Figs. 11 and 12, respectively). Moreover, Giuffrida discloses that the transceiver comprises a microprocessor for performing the functions required to be performed by the transceiver (col. 12, lines 16-17 and col. 13, lines 4-14) including being configured to determine, and generate as required by the claims via communication to external processing unit, see above for additional details. Therefore, since transceiver module 64 (as per claim 1) and transceiver unit 537,538 (as per claim 18) are now interpreted as being the claimed controller, Giuffrida discloses the newly added limitations.
Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the system being self-contained and does not depend on any external database to play a part in such dosage decisions drawn to the arguments on pgs. 10-11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If applicant intends to further amend the claims in to incorporate this unrecited feature, applicant is advised to clearly provide support. For example, it appears that IDDS allows for remote adjustment by a clinician to make immediate dosage changes (instant [00106]).
Thus, it is the examiner’s position that Giuffrida discloses a controller as required by the instant claims. 

With respect to applicant’s arguments on pgs. 11-12, it is noted that Shor, Stahmann, and Chiang is not relied upon for disclosing the newly added limitation. It is noted that Giuffrida explicitly discloses that both transceiver module 64 and transceiver unit 537, 538 being arranged to be worn by a user (Figs. 11 and 12, respectively), see above for additional details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783